DETAILED ACTION
Currently claims 1-20 are pending for application 16/248927 filed 16 January 2019. All references in the IDS have been considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)


Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent being configured to advocate for the corresponding alternative; determining an interaction characteristic for each advocate-agent based on the associated weight and an engagement model; and adjusting the interaction characteristic of a particular advocate-agent based upon the engagement metric associated with the particular advocate-agent according to the engagement model;” as drafted, are mental steps of forming an agent that performs an advocacy function for an alternative, identifying/determining an interaction characteristic according to a (engagement) model and a weight, determination/indicator of an attention level of a user towards an agent, and adjusting/modifying, according to a (engagement) model, the agent according to a metric associated with that agent. Under the broadest reasonable interpretation, the limitations cover processes performed in the mind with pencil and paper. Therefore, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “A computer-implemented method” and “receiving”, the computer is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a 
 Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be computer implemented and that data (engagement metric and alternatives) are received. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and it is noted that the claimed extra-solution data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11 and 20, which recite a system and a computer product, respectively. 
As to dependent claims 2-10 and 12-19, additional limitations are recited that fall under Step2A prong 1 as mental steps: 
Claims 2, 3, 12, 13: “determining that the proportion … does not match…”
Claims 4, 14: “interaction characteristic is adjusted corresponding to … model”
Claims 5, 15 : “adjusting …appearance … or a behavior …”
Claims 6, 16: “appearance … includes …”
Claims 7, 17: “behavior … includes …”
Claim 8: “generating a moderator agent …”
Claim 9: “directing, by the moderator agent, attention …”
Claim 10: “weight …is based upon a confidence …”
In addition, it is noted that claims 2, 3, 12, and 13 recite additional limitations that alternatively fall under Step2A prong 1 as mathematical steps in the mathematical concepts group:
Claims 2, 3, 12, 13: “determining a proportion …”, “determining that the proportion … does not match”,).  
In addition, claims 18 and 19 recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows. Claim 18 and claim 19 recite “the computer usable code,  computer readable storage device”  that perform the mental steps of generating, adjusting, determining, and forming an engagement metric  and that are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer and, thereby, do not impose a meaningful limit on the judicial exception. In addition, Claim 18 recites the storing of code, a data processing system, and the transference of code over a network from a remote data processing system whereas Claim 19 also recites the storing of code while similarly reciting a data processing system and the downloading of the code over a network to a remote data processing system. For each of claims 18 and 19, the functions of storing code and transferring it between processing systems are recited at a high level of generality that merely generally links the judicial exception to a particular technological environment. These elements are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity (generic computer system, processing resources)  and are well known and routine (e.g., Galitsky et al. (US2019/0138595, Filed 28 September 2018) (viz., ([0510, 0511, 0527, Figure 43].)
In summary, as shown in the analysis above, claims 1-20 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-20 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-15, 17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner et al. (“Attentive Presentation Agents”, IVA 2007, LNAI 4722, 2007, pp. 283-295), hereinafter referred to as Eichner, in view of  Mohammadreza Jelokhani-Niaraki, (“Knowledge sharing in Web-based collaborative multicriteria spatial decision analysis: An ontology-based multi-agent approach”, Computers, Environment and Urban Systems 72, 2018, pp. 104-123), hereinafter referred to as Jelokhani-Niaraki. 

In regards to claim 1, Eichner teaches A computer-implemented method comprising: receiving one or more alternatives, each of the one or more alternative having an …; ([p. 285, Section 3, p. 287, Section 5] Our application is based on (1) the MPML3D framework for animating the agents and defining the content of the presentation, (2) a Java Real Time Component for receiving and analyzing the eye data in real-time, and (3) the eye-tracking system. (1) and (2) will be introduced in this section, and (3) in Sect. 7., After that, Ken promotes the first MP3 player, the MP3PodAdvance, by providing a description of its features, which includes an example of navigating the menu of the player to select a particular song. After Yuuki presents the other MP3 player, the EasyMP3Pod, both agents argue over the benefits and drawbacks of each player., wherein a computer-based multi-agent framework processes/presents different products (alternatives) to a user.) generating an advocate-agent corresponding to each of the one or more alternatives, each advocate-agent being configured to advocate for the corresponding alternative; ([p. 287, Section 5, Figure 1] After that, Ken promotes the first MP3 player, the MP3PodAdvance, by providing a description of its features, which includes an example of navigating the menu of the player to select a particular song. After Yuuki presents the other MP3 player, the EasyMP3Pod, both agents argue over the benefits and drawbacks of each player., wherein each virtual agent in that framework is assigned to advocate in favor of a particular object/product.) determining an interaction characteristic for each advocate-agent based … and an engagement model;  ([p. 287, Section 5.1, p. 289, Section 5.2, Figure 1] The key feature of the application is that the user experiences that the virtual agents are aware of him or her and react to interest and non-interest. The user should not have the impression of watching a static presentation. To achieve this goal, we defined gaze-sensitive areas on the screen, so-called “interest objects”. In these areas, the user’s gaze is analyzed regarding (non-interest in the presentation., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. … In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. … Ken’s introduction: When Yuuki introduces Ken, the user’s gaze should transit from Yuuki to Ken during the deictic gesture. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen., wherein the virtual agents have various interaction characteristics such as gestures and utterances that are based on a model of the user’s attention/interests such as may indicate a presence or absence of a “grounding situation” but also, more generally, a model for characterizing agent behavior to maintain user engagement (according to the user gaze).) receiving an engagement metric associated with each advocate-agent, the engagement metric being indicative of an attention level of a user towards the particular alternative associated with the particular advocate-agent; ([p. 286, Section 4, p. 287, Section 5.1, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. … In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. …, wherein the user interest/attention towards each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object (i.e., with each agent) in the form of a proportion of gaze time on that object/agent (associated with a particular alternative under discussion both through the metric Iscore but also through the various “grounding situation” detection temporal metrics).) and adjusting the interaction characteristic of a particular advocate-agent based upon the engagement metric associated with the particular advocate-agent according to the engagement model.  ([p. 288, Section 5.1, p. 289, Section 5.2, Figure 1] Ken and Yuuki: Both agents know when the user is looking at them. There will be an interruption if the user is looking at the non-speaking agent., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. … In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. … Ken’s introduction: When Yuuki introduces Ken, the user’s gaze should transit from Yuuki to Ken during the deictic gesture. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen., wherein the user interest/attention towards each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object (i.e., with each agent) in the form of a proportion of gaze time on that object/agent (associated with a particular alternative under discussion both through the metric Iscore but also through the various “grounding situation” detection temporal metrics) such that various virtual agent interaction attributes (e.g., gesticulations, modifying the dialogue) are determined according to that engagement metric.)
However, Eichner does not explicitly teach associated weight … the associated weight. In other words, Eichner does not disclose that there is a weight associated with the agent such as may be associated with an attribute of the agent, the agent’s information/argument, or the object being advocated.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches  receiving one or more alternatives, each of the one or more alternative having an associated weight;… determining an interaction characteristic for each advocate-agent based on the associated weight and an engagement model; ([p. 106, Section 2, p. 110, Section 3.3, p. 114, Section 3.5, p. 117, Section 4], For example, as shown in Fig. 1, let's consider a multicriteria spatial decision making problem, e.g., parking site selection, a regular/novice decision maker may require the decision knowledge such as: (i) what is the weight of a particular attribute (e.g., average distance to bus stops)?, (ii) what is the weight of a particular objective (e.g., accessibility to infrastructure)?, (iii) what are the attributes of a particular sub-objective (e.g., maximize the accessibility to transportation infrastructure)?, and (iv) what are the spatial constraints similar to a particular constraint (e.g., the parking sites must be 1 km away from industrial facilities)?., Participant agent A sends a knowledge request to the mediator agent to find an appropriate weight for the objective “Maximize the accessibility to transportation infrastructure”. The mediator agent examines the ontology and finds agent B as a potential knowledge provider, explores their decision knowledge, performs matching process to check how similar are the objectives defined by other decision makers to this objective, and determines “Increasing availability of transportation services” as the objective with the highest similarity score, and sends the weight of this objective to the requester agent.Given the set of attribute values for each of the feasible alternatives and the participant preferences (weights), the MCDA tool determines the individual , group ranks (group solution) using a group/collective decision rule according to the individual ranks (e.g., Jankowski & Nyerges, 2001; Jelokhani-Niaraki & Malczewski, 2015b). The tool involves using a vote aggregation method (i.e., Borda count) as the group decision rule. Initially, the individual preference set of each individual is constructed based on pairwise comparisons of the individual rankings. In the preference set, all of the alternatives are compared two by two. For every couple of alternatives, Ai and Ap, the ith alternative receives 1 point, if Ai is favored over Ap; and 0.5 if an individual has the same ranking for both of them. Eventually, the group ranking of the i-th alternative is calculated by counting how many individuals prefer this alternative over the other alternatives. Fig. 10 illustrates the aggregation of individual decision maps using an example., If knowledge providers have diverging opinions, the mediator agent ranks the knowledge elements according to their expertise level, and therefore the knowledge element of the expert with highest level of expertise is selected and used by novice. However, the novice has the choice to examine all of the knowledge suggested by mediator agent, and appropriately synthesize them (those with higher level of expertise) to make a combined knowledge element. For example, when three experts suggest three different weights for the same attribute, the novice participant could examine them one by one and aggregate all of them into a single knowledge element., wherein each participant agent evaluates a problem from the perspective of their knowledge domain such that each determination that is distinct from agent-to-agent is a different alternative solution leading, for example, to a set of ranked alternative solutions (each recommended solution has a different evaluation score/weight) but also, alternatively, such that each participant agent may assign a separate weight for a particular constraint criteria associated with an alternative (to be reconciled by the participant agent or by the mediator agent), and wherein any of these weights determines an interaction characteristic of a participant agent in the form of the acceptance or non-acceptance of the weight information associated with a decision criterion or the acceptance or non-acceptance of the solution alternative itself within the set of ranked alternative solutions (i.e., this affects/determines the response/behavior of a given participant agent as well as the response/behavior at the mediator agent) and wherein it is noted that, in a general sense, the collaboration framework (including knowledge matching functionality and cooperative decision synthesis) is a framework/model for engagement between agents (as well as with the human mediator) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the weight to be associated with an alternative and for an interaction characteristic to be determined based on the weight and an engagement model.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework that determines weights associated with knowledge shared in decision criteria and determines agent interactive responses in that collaborative framework  according to those weights and on the relative confidence/expertise of the individual agents (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

In regards to claim 2, the rejection of claim 1 is incorporated and Eichner further teaches further comprising: determining a proportion of attention from the user for each advocate-agent from a total attention of the user among all advocate-agents based upon the engagement metric for each advocate-agent; and  Page 40 of 47 Docket No. P201803176US01determining that the proportion for the particular advocate-agent does not match an amount specified by the engagement model within a predetermined tolerance value.  ([p. 286, Section 4, p. 287, Section 5.1, pp. 288-289, Section 5.2, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. This situation typically occurs when the agents perform deictic gestures or explain a changing region on the virtual slides. – In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. This situation occurs when an agent explains facts on the (virtual) slides with no changing content., wherein the user interest in each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object (i.e., with each agent) in the form of a proportion of gaze time on that object/agent (associated with a particular alternative under discussion) is a proportion of attention of the user to the object/agent from a total attention (accumulated attention time divided by total attention time in the sliding window of span T_is but also corresponding to the various time-proportion measures used to detect grounding)  such that a comparison is made between the attention/engagement metric and a respective threshold (an amount specified in the engagement model for detecting the focus or lack of focus of the user) and such that if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user, and wherein this determination is based on various tolerance levels including the at least 150 ms of attention during short grounding (i.e., the tolerance value is the span of 1 second of time after the termination of the agent gesture or utterance over which the engagement is to be evaluated but also the tolerance interval that 150 msec to 1 second of attention is considered sufficient) and, similarly, including the at least 90% of gaze points within the 1.5 second window for the visual preference determination as well as the acceptable tolerance interval of FIscore and Iscore metrics.) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 2 is incorporated and Eichner further teaches wherein the adjusting of the interaction characteristic of the particular advocate-agent is responsive to the determining that the proportion of attention for the particular advocate-agent does not match within the predetermined tolerance value.  ([p. 286, Section 4, p. 287, Section 5.1, pp. 288-289, Section 5.2, p. 289, Section 5.2, Figure 1] The Interest Score (IScore) metric indicates the ‘arousal’ of a visual stimuli, i.e. the probability that the user is interested in that visual object. When the IScore value passes a certain threshold, the object becomes ‘active’. The Focus of Interest Score (FIScore) calculates the amount of interest in an active object over time. If the FIScore for an active object falls below a certain threshold, it becomes deactivated (the user lost interest in that object). The main component to calculate the IScore metric is p = TISon TIS , where TISon is the accumulated time on a visual object within a sliding time window of the size TIS (set to 1000 ms)., The defined objects are (from the left to the right): (i) SideAds, a total of four slides that advertise the MP3 players and are exchanged every five seconds; (ii) male agent (“Ken”); (iii) 3D model of MP3PodAdvance; (iv) virtual slide; (v) 3D model of EasyMP3Pod; (vi) female agent (“Yuuki”); (vii) the view out of the window., If the grounding situation lasts for less than 2000 ms, it is treated as a short grounding situation. In this case, the user is supposed to look at the grounding object (the referred visual stimuli) during the utterance or within one second after the utterance or gesture terminated for at least 150 ms. This situation typically occurs when the agents perform deictic gestures or explain a changing region on the virtual slides. – In long grounding situations (longer than two seconds), the user is supposed to look at the grounding object for 45% of the time of the duration of the utterance. This situation occurs when an agent explains facts on the (virtual) slides with no changing content., wherein if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user and responds by modifying/adjusting the interaction attributes of a virtual agent (gesticulation, utterances) and  wherein, as noted above, the user interest in each agent is computed using gaze-based metrics which include a proportion of user attention/engagement associated with each object such that a comparison is made between the attention/engagement metric and a respective threshold (an amount specified in the engagement model for detecting the focus or lack of focus of the user) and such that if the proportional attention/engagement metric falls below that respective threshold, then the system determines a lack or shift of attention in the user and wherein this determination and responsive change in the interaction characteristic is based on various tolerance levels as pointed out previously relative to short grounding, visual preference detection, and the application of the Fiscore and Iscore.) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 2 is incorporated and Eichner further teaches wherein the interaction characteristic is adjusted corresponding to engagement modulation functions specified by the engagement model.  ([pp. 288-289, Section 5.2, p. 290, Section 5.3] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., Finally, the agent with the preferred player expresses happiness about its successful promotion., wherein the interaction attributes of the virtual agents are modified/adjusted according to contextual features in the user-agent interaction (e.g., the waving of the hand if the user is not focused on the agent presenting an argument, expression of happiness based on a preference valuation derived from user attention) such that these adjustments are specifically designed to modulate the user engagement according to the gaze-based engagement model.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the same reasons as pointed out for claim 1.

In regards to claim 5, the rejection of claim 1 is incorporated and Eichner further teaches wherein adjusting the interaction characteristic the particular advocate-agent includes adjusting one or more of an appearance of the particular advocate-agent or a behavior of the particular advocate-agent.  ([p. 286, Section 4, p. 287, Section 5, pp. 288-289, Section 5.2, pp. 289-290 Section 5.3] To estimate (visual) preference, we exploited the so-called “gaze cascade” effect in two-alternative forced choice (2AFC) situations. This effect was discovered in a study where users had to choose the more attractive face from two faces [17]. It could be demonstrated that there was a distinct gaze bias towards the chosen stimulus in the last one and a half seconds before the decision was made. The decision formation process was completed within six to seven seconds. Based on these results, the AutoSelect was developed for real-time estimation of preference [1]. Thus gaze points are calculated in a time window of 1500 ms length. If 90% (or more) of all gaze points within this time window are on one visual object, the system chooses that object., They can perform several gestures like greeting, counting with fingers, deictic and beat gestures, and facial expressions (happy, sad, surprised)., An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., The gaze-sensitive bounding boxes include both the images on the slide and the two models of the player in case that users consider the virtual models in the decision making process. At the end of the automatic decision time of the system (7.5 seconds), the user is asked to declare the decision by a key press on a keyboard. This allows us to compare the decision calculated by our system with the user’s decision. Finally, the agent with the preferred player expresses happiness about its successful promotion., wherein, in response to the detection of insufficient user attention/engagement, the system modifies virtual agent behavior through gestures and/or utterances intended to restore the attention of the user, wherein the gestures themselves modify, in a general sense, the appearance of the agent, wherein the expression of happiness by the agent in which the user’s attention at the end reveals a choice between the alternatives (gaze cascade) is, alternatively, being interpreted as a modification in the appearance of the agent (e.g., a change in the facial expression), and wherein it is noted that the claim only requires one of the items in the list of items.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the same reasons as pointed out for claim 1.

In regards to claim 7, the rejection of claim 5 is incorporated and Eichner further teaches wherein the behavior of the particular advocate-agent includes one or more of a gesture of the particular advocate-agent or a speaking style of the particular advocate-agent.  ([pp. 288-289, Section 5.2] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., wherein, in response to the detection of insufficient user attention/engagement, the system modifies virtual agent behavior through gestures and/or utterances (generally also interpreted as including a speaking style such as a command to provide more attention instead of a general informative discourse). intended to restore the attention of the user.)

  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 1 is incorporated and Eichner does not further teach further comprising: generating a moderator agent based upon a specification by the engagement model.  Although each agent has the capacity of performing a moderator functionality by directing the user’s attention towards a particular agent, Eichner does not explicitly disclose the generation of a distinct moderator agent that performs these (and other moderator) functions.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches generating a moderator agent based upon a specification by the engagement model.  ([p. 106, Section 3, p. 109, Section 3.2, p. 117, Section 4, Figure 9] In the proposed system, the participatory roles (participants and moderator) are delegated to the intelligent agents, which interact and cooperate to automatically share knowledge and solve the spatial decision problem. The agents act on behalf of decision makers and the mediator to communicate in the collaborative decision making process.
The approach uses a participant-mediatorparticipant strategy to establish the relationship between agents, where participant agents are responsible to elicit the participants' decision knowledge and exchange their knowledge with the other participants' agents via a mediator agent. This agent can act on behalf of the participant to play the roles of knowledge requester (information seeker) or provider participants. It can acquire knowledge from or provides knowledge to the other participant agents through the moderator agent…. Mediator agent acts on behalf of a human mediator who has to manage the flow of knowledge exchange between decision makers (participants) and mediate the content of decision knowledge among decision makers. It keeps track of group members, their needs, and expertise levels and mediate the match of knowledge demand and supply. This agent is mainly responsible for asking the participant agents (knowledge requester or provider agents) to send out their knowledge requests and responses, and interpret the knowledge requested by knowledge requester agents. It examines the ontology to find a potential knowledge provider based on, for example, his/her expertise level and mediates the meanings of knowledge messages exchanged between knowledge requester and provider agents to find the right knowledge., If knowledge providers have diverging opinions, the mediator agent ranks the knowledge elements according to their expertise level, and therefore the knowledge element of the expert with highest level of expertise is selected and used by novice. However, the novice has the choice to examine all of the knowledge suggested by mediator agent, and appropriately synthesize them (those with higher level of expertise) to make a combined knowledge element. For example, when three experts suggest three different weights for the same attribute, the novice participant could examine them one by one and aggregate all of them into a single knowledge element., wherein a moderator agent facilitates the process of collaboration/engagement between different participating (virtual) agents, each having a different set of knowledge, such that that this moderator agent is generated according to the overall collaboration/engagement model.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki to generate a moderator agent based upon a specification by the engagement model.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework with a moderator agent for identifying agents with relevant knowledge and synthesizing, ranking, and focusing (towards the human participants) that knowledge (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

In regards to claim 9, the rejection of claim 8 is incorporated and Eichner further teaches further comprising: directing, by the … agent, attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  ([pp. 288-289, Section 5.2] An important indicator of a user’s attentiveness is successful grounding. In human face-to-face communication, grounding relates to the process of ensuring that what has been said is understood by the conversational partners, i.e., there is “common ground” [4,3]. During the presentation, the agents repeatedly perform referential gestures to link their spoken content to a visual stimulus. Our system checks grounding in these situations as follows:… In our application, the two agents, the two virtual models of the MP3 players and the slides are possible grounding objects. If the system classifies a grounding situation as failed, the agents will react on this…. The user is assumed to look at her during this time. If not, Ken will interrupt and ask the user to look at Yuuki…. Otherwise, Ken will wave his hand and ‘help’ the user to find him on the screen…. If the user does not attend to the slide, an agent will ask the user for more attention., wherein, in response to the detection of insufficient user attention/engagement, one of the agent’s redirects the attention of the user to the agent of relevance.)
However, Eichner does not explicitly teach …moderator… Although each agent has the capacity of performing a moderator functionality by directing the user’s attention towards a particular agent, Eichner does not explicitly disclose the generation of a distinct moderator agent that performs these (and other moderator) functions.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches further comprising: directing, by the moderator agent, attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  ([p. 106, Section 3, p. 109, Section 3.2, p. 120, Section 5, Figure 11] In the proposed system, the participatory roles (participants and moderator) are delegated to the intelligent agents, which interact and cooperate to automatically share knowledge and solve the spatial decision problem. The agents act on behalf of decision makers and the mediator to communicate in the collaborative decision making process., The approach uses a participant-mediatorparticipant strategy to establish the relationship between agents, where participant agents are responsible to elicit the participants' decision knowledge and exchange their knowledge with the other participants' agents via a mediator agent. This agent can act on behalf of the participant to play the roles of knowledge requester (information seeker) or provider participants. It can acquire knowledge from or provides knowledge to the other participant agents through the moderator agent…. Mediator agent acts on behalf of a human mediator who has to manage the flow of knowledge exchange between decision makers (participants) and mediate the content of decision knowledge among decision makers. It keeps track of group members, their needs, and expertise levels and mediate the match of knowledge demand and supply. This agent is mainly responsible for asking the participant agents (knowledge requester or provider agents) to send out their knowledge requests and responses, and interpret the knowledge requested by knowledge requester agents. It examines the ontology to find a potential knowledge provider based on, for example, his/her expertise level and mediates the meanings of knowledge messages exchanged between knowledge requester and provider agents to find the right knowledge., The mediator agent could be equipped with awareness about how and when to implement specific spatial and non-spatial GIS-MCDA operations on the fly according to the exchanged knowledge (individual decision models). For example, when a novice participant's agent receives new criteria (knowledge) from an expert participant's agent, the mediator agent should be able to automatically recognize and interpret the criteria, and invoke appropriate GIS operation(s) to determine the values of the alternatives with respect to these new criteria. In other words, it could be equipped with the intelligence to recognize the exchanged criteria and apply an appropriate GIS operation to obtain the values. The appropriate GIS operation for the exchanged criterion can be detected by matching the criteria with a particular pre-defined criterion template. For instance, the agent recognizes that the criterion “Minimum distance to the main road” matches with the template “Minimum distance between the alternative and a feature”, therefore, uses the corresponding operation for this criterion. The mediator agent integrates the feasible alternatives and their standardized criteria values with the participant preferences (weights) using an MCDA decision rule to determine the individual evaluation rankings of alternatives. Once the mediator agent receives the individual ranks of alternatives, it generates group ranks (group solution) using the Borda decision rule., wherein a moderator agent facilitates the process of collaboration/engagement between different participating agents, each having a different set of knowledge, such that that this moderator agent is generated according to the overall collaboration/engagement model (that direct the attention of participant agents and human mediators to that synthesized/evaluated knowledge).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner to incorporate the teachings of Jelokhani-Niaraki for a moderator agent to direct attention of the user to the particular advocate-agent based upon the engagement metric associated with the particular advocate- agent.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework with a moderator agent for identifying agents with relevant knowledge and synthesizing, ranking, and focusing (towards the human participants) that knowledge (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

In regards to claim 10, the rejection of claim 1 is incorporated and Eichner does not further teach wherein the weight associated with an alternative is based upon a confidence score for the alternative.  In other words, Eichner does not disclose that there is a weight associated with the agent such as may be associated with an attribute of the agent, the agent’s information/argument, or the object being advocated.
However, Jelokhani-Niaraki, in the analogous environment of multi-agent systems for sharing knowledge to support decision making, teaches  wherein the weight associated with an alternative is based upon a confidence score for the alternative ([p. 106, Section 2, p. 110, Section 3.3, p. 114, Section 3.5, p. 117, Section 4], For example, as shown in Fig. 1, let's consider a multicriteria spatial decision making problem, e.g., parking site selection, a regular/novice decision maker may require the decision knowledge such as: (i) what is the weight of a particular attribute (e.g., average distance to bus stops)?, (ii) what is the weight of a particular objective (e.g., accessibility to infrastructure)?, (iii) what are the attributes of a particular sub-objective (e.g., maximize the accessibility to transportation infrastructure)?, and (iv) what are the spatial constraints similar to a particular constraint (e.g., the parking sites must be 1 km away from industrial facilities)?., Participant agent A sends a knowledge request to the mediator agent to find an appropriate weight for the objective “Maximize the accessibility to transportation infrastructure”. The mediator agent examines the ontology and finds agent B as a potential knowledge provider, explores their decision knowledge, performs matching process to check how similar are the objectives defined by other decision makers to this objective, and determines “Increasing availability of transportation services” as the objective with the highest similarity score, and sends the weight of this objective to the requester agent.Given the set of attribute values for each of the feasible alternatives and the participant preferences (weights), the MCDA tool determines the individual , group ranks (group solution) using a group/collective decision rule according to the individual ranks (e.g., Jankowski & Nyerges, 2001; Jelokhani-Niaraki & Malczewski, 2015b). The tool involves using a vote aggregation method (i.e., Borda count) as the group decision rule. Initially, the individual preference set of each individual is constructed based on pairwise comparisons of the individual rankings. In the preference set, all of the alternatives are compared two by two. For every couple of alternatives, Ai and Ap, the ith alternative receives 1 point, if Ai is favored over Ap; and 0.5 if an individual has the same ranking for both of them. Eventually, the group ranking of the i-th alternative is calculated by counting how many individuals prefer this alternative over the other alternatives. Fig. 10 illustrates the aggregation of individual decision maps using an example., If knowledge providers have diverging opinions, the mediator agent ranks the knowledge elements according to their expertise level, and therefore the knowledge element of the expert with highest level of expertise is selected and used by novice. However, the novice has the choice to examine all of the knowledge suggested by mediator agent, and appropriately synthesize them (those with higher level of expertise) to make a combined knowledge element. For example, when three experts suggest three different weights for the same attribute, the novice participant could examine them one by one and aggregate all of them into a single knowledge element.,  wherein each participant agent evaluates a problem from their perspective of their knowledge domain such that each determination that is distinct from agent-to-agent is a different alternative solution leading, for example, to a set of ranked alternative solutions (each recommended solution has a different evaluation score/weight) but also, alternatively, such that each participant agent may assign a separate weight for a particular constraint criteria associated with an alternative, and wherein the association of the expertise score with any weight (either with the final solution ranking or with the evaluation/ranking of a given criteria) is used in the ranking so that the expertise score is used to determine the confidence of the evaluation of a given criteria (i.e., in the ranking of a weights according to expertise scores, either the ranking of the weights themselves or the expertise scores themselves is interpreted as corresponding to a confidence score of the alternative.).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and …… to incorporate the teachings of Jelokhani-Niaraki for the weight associated with an alternative to be based upon a confidence score for the alternative.  The modification would have been obvious because one of ordinary skill would have been motivated to increase the confidence level of information used to perform effective decision making based on automated collaborative multicriteria decision analyses using a multi-agent framework that determines weights associated with knowledge shared in decision criteria and ranks the weights associated with the corresponding shared knowledge and the alternative decisions based on the relative confidence/expertise of the individual agents (Jelokhani-Niaraki, [Abstract, p. 121, Section 6, Table 4]).

Claim 11 is also rejected because it is just a program product implementation of the same subject matter of claim 1 which can be found in Eichner and Jelokhani-Niaraki . It is noted that claim 11 also recites memory and instructions to execute the method which are also found in Eichner (e.g., [p. 291, Section 7, Figure 3]).  

Claim 12/11 is also rejected because it is just a program product implementation of the same subject matter of claim 2/1 which can be found in Eichner and Jelokhani-Niaraki.

Claim 13/12 is also rejected because it is just a program product implementation of the same subject matter of claim 3/2 which can be found in Eichner and Jelokhani-Niaraki.

Claim 14/12 is also rejected because it is just a program product implementation of the same subject matter of claim 4/2 which can be found in Eichner and Jelokhani-Niaraki.

Claim 15/11 is also rejected because it is just a program product implementation of the same subject matter of claim 5/1 which can be found in Eichner and Jelokhani-Niaraki.


Claim 17/15 is also rejected because it is just a program product implementation of the same subject matter of claim 7/5 which can be found in Eichner and Jelokhani-Niaraki.


Claim 20 is also rejected because it is just an apparatus/system implementation of the same subject matter of claim 1 which can be found in Eichner and Jelokhani-Niaraki. It is noted that claim 20 also recites memory, instructions, and processors to execute the method which are also found in Eichner (e.g., [p. 291, Section 7, Figure 3]).  

Claims 6 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner, in view of  Mohammadreza Jelokhani-Niaraki, and in further view of Ruttkay et al. (“Unexploited Dimensions of Virtual Humans”, IJCAI 2007 Workshop on AI for Human Computing, 2007, pp. 62-69), hereinafter referred to as Ruttkay.

In regards to claim 6, the rejection of claim 5 is incorporated and Eichner does not further teach wherein the appearance of the particular advocate-agent includes one or more of a size, a render quality, or a style of dress of the particular advocate-agent.  Eichner teaches the change in the appearance of the agent only in the form of a change in behavior (waving) or from the expression of happiness. Jelokhani-Niaraki does not teach a modification in agent appearance.
However Ruttkay, in the analogous environment of multi-agent design, teaches wherein the appearance of the particular advocate-agent includes one or more of a size, a render quality, or a style of dress of the particular advocate-agent.  ([p. 65, Section 4.1] To begin with, the embodiment should reflect age, ethnicity and social status most appropriate for the given application and the user group. Besides, a VH should have individual features, which may make him easier to identify, remember and enjoy.…The technology allows that the embodiment (and also, the communicational and mental characteristics) of a VH should be chosen according to the given user. The ‘mirroring phenomena’, stating that people are positively prejudiced to others who resemble, by and large, themselves, could be turned to good use: by ‘looking’ at the user first, the best matching VH embodiment could be chosen, based on the assumption that such a VH will be the most trusted and effective [Bailenson, and Yee, 2005]. We believe that there is much use for this type of ‘adaptive appearance’ for at least the Virtual Dancer and the Virtual Trainer, certainly concerning the gender and age parameters. For the VT, the body geometry in general or based on measurements could be a useful parameter to be adjusted. A recent study on preference of the virtual eHealth advisors points in the direction that a somewhat bulky figure is more appreciated than one with the ideal weight….Another source of variety is in subtle temporal differences of the appearance of a given VH. Changes in outfit (hair, clothing) and signs of physical state would make the VH more enjoyable and life-like. Moreover, such variations in appearance could be used to reinforce the presence in the geographical location and time of the user (see below). How about having the VT pop up on a hot day in appropriate summer dress, sun-burnt?, wherein the appearance of an agent (virtual human) is adaptively modified to improve the engagement/interest/attention of the user such that this adaptive appearance modification includes both a size (e.g., bulkier agent) and style of dress (e.g., clothing) and such that this adaptivity is contextualized to the characteristics of the user that it seeks to mirror and wherein it is noted that the claim only requires one of the items in the list of items.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Jelokhani-Niaraki to incorporate the teachings of Ruttkay for the appearance of the particular advocate-agent to include one or more of a size, a render quality, or a style of dress of the particular advocate-agent. The modification would have been obvious because one of ordinary skill would have been motivated to improve user engagement with virtual agents, such as used in conversational information dissemination, by adaptively modifying virtual agent attributes along various design dimensions, including adaptive appearance design (Ruttkay, [Abstract, p. 65, Section 4.1, p. 67, Section 5]).
Claim 16/15 is also rejected because it is just a program product implementation of the same subject matter of claim 6/5 which can be found in Eichner, Jelokhani-Niaraki, and Ruttkay.

Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eichner, in view of  Mohammadreza Jelokhani-Niaraki, and in further view of Galitsky et al. (US2019/0138595, Filed 28 September 2018), hereinafter referred to as Galitsky.
In regards to claim 18, the rejection of claim 11 is incorporated and Eichmer and Jelokhani-Niaraki do not further teach wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.  Neither Eichner nor Jelokhani-Niaraki not discloses a transference/remote access of code.
However, Galitsky, in the analogous environment of designing chatbots with argumentation, teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0510, 0511, 0527, Figure 43] In various aspects , server 4312 may be adapted to run one or more services or software applications provided by one or more of the components of the system . The services or software applications can include nonvirtual and virtual environments… Users operating client computing devices 4302 , 4304 , 4306 , and / or 4308 may in turn utilize one or more client applications to interact with server 4312 to utilize the services provided by these components ., In the configuration depicted in the figure , the software components 4318 , 4320 and 4322 of system 4300 are shown as being implemented on server 812 . In other aspects , one or more of the components of system 4300 and / or the services provided by these components may also be implemented by one or more of the client computing devices 4302 , 4304 , 4306 , and / or 4308 . Users operating the client computing devices may then utilize one or more client applications to use the services provided by these components ., In certain aspects , cloud infrastructure system 4402 may include a suite of applications , middleware , and data base service offerings that are delivered to a customer in a self - service , subscription - based , elastically scalable , reliable , highly available , and secure manner ., wherein software used in an argumentative user-responsive virtual agent (chatbot) is run in a distributed/networked system as shown in Figure 43 which includes the transference of the (stored) code that performs functions associated with framework from a server (i.e., transference of the code from a central server (with database) as a remote data processing system to a remote client device

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichmer and Jelokhani-Niaraki to incorporate the teachings of Galitsky to store the computer code with instructions in a computer readable storage device in a data processing system and transfer that code over a network from a remote data processing system.  The modification would have been obvious because one of ordinary skill would have been motivated to improve communicative discourse with a virtual agent through argumentation detection and corresponding rhetorical responses when that framework is implemented on a distributed system that enables convenient user access to that framework through application access and software services (Galitsky, [0008, 0070, 0511, 0512]).

In regards to claim 19, the rejection of claim 11 is incorporated and Eichmer and Jelokhani-Niaraki do not further teach wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  Neither Eichner nor Jelokhani-Niaraki not discloses a transference/remote access of code.
However, Galitsky, in the analogous environment of designing chatbots with argumentation, teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0510, 0511, 0527, Figure 43] In various aspects , server 4312 may be adapted to run one or more services or software applications provided by one or more of the components of the system . The services or software applications can include nonvirtual and virtual environments… Users operating client computing devices 4302 , 4304 , 4306 , and / or 4308 may in turn utilize one or more client applications to interact with server 4312 to utilize the services provided by these components ., In the configuration depicted in the figure , the software components 4318 , 4320 and 4322 of system 4300 are shown as being implemented on server 812 . In other aspects , one or more of the components of system 4300 and / or the services provided by these components may also be implemented by one or more of the client computing devices 4302 , 4304 , 4306 , and / or 4308 . Users operating the client computing devices may then utilize one or more client applications to use the services provided by these components ., In certain aspects , cloud infrastructure system 4402 may include a suite of applications , middleware , and data base service offerings that are delivered to a customer in a self - service , subscription - based , elastically scalable , reliable , highly available , and secure manner ., wherein software used in an argumentative user-responsive virtual agent (chatbot) is run in a distributed/networked system as shown in Figure 43 which includes the transference of the (stored) code that performs functions associated with framework from a server (i.e., transference of the code from a central server (with database) to a remote client device as a remote data processing system.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichner and Jelokhani-Niaraki to incorporate the teachings of Galitsky to store the computer code with instructions in a computer readable storage device in a server data processing system and download that code over a network to a remote data processing system.  The modification would have been obvious because one of ordinary skill would have been motivated to improve communicative discourse with a virtual agent through argumentation detection and corresponding rhetorical responses when that framework is implemented on a distributed system that enables convenient user access to that framework through application access and software services (Galitsky, [0008, 0070, 0511, 0512]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parsons et al. (“Argumentation-Based Communication between Agents”, LNAI 2650, 2003, pp. 164-178) teach a argumentation framework for multiple virtual agents in which those agents each advocate different arguments according to (weighted) constraints associated with different components of the respective arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124